CERTIFICATIONS PURSUANT TO RULE 13a-14(a)/15d-14(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED I, William K. Malone, Chief Executive Officer, certify that: 1.I have reviewed this Form 10-Q of McIntosh Bancshares, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state amaterial fact to make thestatements made, in light of the circumstances underwhich such statements were made, not misleading with respect to the period covered by this report; 3.
